                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:19-CR-100-3D


  UNITED STATES OF AMERICA
                                                                   ORDER TO SEAL
       V.

  SONIA LATRESE CURBELO


       On motion of the Defendant, Sonia Latrese Curbelo, and for good cause shown, it is hereby

ORDERED that DE-205 be sealed until further notice by this Court.

       IT IS SO ORDERED.
                      ::Rit.1-e..
       This _j_ day ofMtty, 2021.




                                    United States District Judge




        Case 7:19-cr-00100-D Document 214 Filed 06/09/21 Page 1 of 1
